            Case 6:17-bk-04370-CCJ                        Doc 25         Filed 12/19/18              Page 1 of 2




B2100A (Form 2100A) (12/15)


                          United States Bankruptcy Court
                          _______________
                          Middle          District Of _______________
                                                      Florida
      Joanna Michelle Cruz                                                17-04370
In re ______________________________,                            Case No. ________________



                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.


U.S. Bank Trust National Association
as Trustee of Chalet Series III Trust
______________________________________                                      MTGLQ Investors, L.P.
                                                                            ____________________________________
           Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                 Court Claim # (if known): 3
should be sent:                                                              Amount of Claim: $163,056.92
C/O SN Servicing Corp.                                                       Date Claim Filed: 10/24/2017
323 5th Street
Eureka, CA 95501
       800-603-0836
Phone: ______________________________                                               888-504-6700
                                                                            Phone: __________________________
                            6359
Last Four Digits of Acct #: ______________                                                               8342
                                                                            Last Four Digits of Acct. #: __________

Name and Address where transferee payments
should be sent (if different from above):
 C/O SN Servicing Corp.
 323 5th Street
 Eureka, CA 95501
Phone: _______________________________
Last Four Digits of Acct #: _______________



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

   /s/ Michelle Ghidotti-Gonsalves
By:__________________________________                                             12/19/18
                                                                             Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
         Case 6:17-bk-04370-CCJ                   Doc 25        Filed 12/19/18          Page 2 of 2
                                                                                                    (800) 603-0836
                                                                                   Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                        Branch Office NMLS #9785



                                                                                               November 27, 2018

                                                                           SnscLoanID0000286359
 JOANNA M CRUZ
 7609 RUTHWIND CT
 ORLANDO FL 32822



RE:
      Collateral: 7609 RUTHWIND COURT; ORLANDO, FL


                     NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
Dear Borrower:

The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
your contractual obligations as described in your loan documents. The information below describes the
details of the assignment, sale or transfer of your mortgage loan:

  •   Date of Assignment, Sale or Transfer: November 15, 2018

  •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
      where the property securing this mortgage is located or registered with Mortgage Electronic
      Registration systems, Inc. whichever is applicable to this mortgage loan.


  •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
      Your servicer collects payments for your account. If you have any questions about your loan,
      please contact your servicer at the telephone number, address or website listed below:

      Name:               SN Servicing Corporation
      Address:            323 Fifth Street, Eureka CA 95501
      Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
      Website Address:    www.snsc.com

  •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
      owner is:
      Name:               US Bank Trust National Association as Trustee of Chalet Series III Trust
      Address:            7114 E Stetson Dr, Ste 250; Scottsdale, AZ 85251
      Telephone Number: (800) 603-0836

Partial Payment:
On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
loan.

If this loan is sold, your new lender may have a different policy.

Please do not send payments to the owner listed above, as they will not be credited to your loan.
Your monthly payments and all inquiries must be sent directly to your servicer, SN Servicing
Corporation. The servicer has authority to act on the owner’s behalf with regard to the administration
of your loan.
